                      Case 3:20-mj-02195-MAT Document 1 Filed 04/09/20 Page 1 of 3


A0   91 (Rev. 08/09) Criminal Complaint



                                      UNITED STATES DISTRICT COURT
                                                                       forthe                              2fl21L4pR_9          j   9:33
                                                          Western District of Texas

                   United States of America                              )
                             v.                                          )
                  Mario Benjamin NAVARRO                                 )       Case No.
                                                                         )

                                                                         )      1'CQflM
                                                                                 I ii tJ
                                                                                J_
                                                                                           FQI
                                                                         )               ei            i                    :




                                                                                                                                    y
                             Defendant(s)



                                                          CRIMINAL COMPLAINT

           I, the complainant in this case, state that the following is true to the best of my          knowledge and belief.
On or about the date(s) of                           I   6, 2020                 in the county   of             El Paso                 in the

       Western          District of               Texas            ,   the defendant(s) violated:

                Code Section                                                         Offense Description
Title 21 U.S.C. § 952                              Defendant unlawfully imported into the united States from Mexico a
                                                   controlled substance, Cocaine 4.12 kgs (9 Ibs) gross weight.




           This criminal complaint is based on these facts:
           SEE ATTACHED AFFIDAVIT




           1$   Continued on the attached sheet.




                                                                                                 Vicente Ortega, Special Agent
                                                                                                      Printed name and title

Sworn to before me and signed in my presence.


Date:              04/09/2020
                                                                                                        Judge s signature

City and state:                             El Paso, Texas                                Miguel A. Torres US Magistrate Judge
                                                                                                    Printed name and title
           Case 3:20-mj-02195-MAT Document 1 Filed 04/09/20 Page 2 of 3



                                          AFFIDAVIT

        On April 6, 2020, Mario Benjamin NAVARRO applied for entry into the United States
(US) at the Bridge of the Americas Port of Entry (POE) in El Paso, Texas. NAVARRO was the
driver and sole occupant of a silver 2019 Toyota Camry bearing Texas plates MLK6285.

         US Customs and Border Protection Officer (CBPO) J. Garcia was conducting vehicle
primary inspections duties at the POE and met with NAVARRO. CBPO Garcia asked
NAVARRO where he was going, to which NAVARRO replied he was going home. CBPO
Garcia asked NAVARRO what the purpose of his visit to Mexico was, to which NAVARRO
replied he went to visit his ill brother-in-law. NAVARRO stated did not have anything to
declare. CBPO Garcia referred the vehicle to secondary inspection, due to a generated system
referral.

         CBPO Garcia asked NAVARRO if he was threatened or obligated to bring anything
illegal, to which NAVARRO responded no. NAVARRO stated to CBPO Garcia, that he is the
owner of the vehicle and he would be responsible for everything in the vehicle. NAVARRO told
CBPO Garcia that he had left the vehicle at a carwash (in Ciudad Juarez, Chihuahua) the day
before for service and picked it up two (2) hours later.

       CBPO E. Gutierrez, while working Z portal duties, observed anomalies in the rear
passenger seat of the vehicle. CBP Canine Enforcement Officer J. Espinoza, observed that his
K9 "Taz" alerted to the rear passenger side door of the vehicle.

        CBPO Gutierrez asked NAVARRO where he was going, to which NAVARRO replied he
was going to Walmart. CBPO Gutierrez asked NAVARRO he had loaned the vehicle to anyone,
to which NAVARRO replied no. NAVARRO told CBPO Gutierrez that he had been to a
carwash in the morning. CBPO asked NAVARRO if he was present with the vehicle until the
service was done, but NAVARRO replied that he had gone home and went back for it an hour
later. CBPO Gutierrez obtained a negative declaration from NAVARRO.

        CBPOs found two (2) wrapped bundles, under the rear passenger seat, which contained a
white powdery substance. Supervisory CBPO B. Papke field tested the substance with Gemini,
which tested positive for the properties of cocaine. On April 7, 2020, during a subsequent search
of the vehicle CBPOs J. Garcia and E. Perez located a third bundle under the plastic cover of the
sending unit, which is located right under the rear seat of the vehicle. The bundle also contained
a white substance that field-tested positive for the properties of cocaine. The approximately total
weight of the three (3) bundles was 4.12 kilograms (9 lbs.).

       Homeland Security Investigations (HSI) Special Agents (SA) Vicente Ortega and
Rogelio Quinonez were called to investigate. SA Ortega advised NAVARRO of his Miranda
warnings in the Spanish language with SA Quinonez as a witness. NAVARRO waived his rights
           Case 3:20-mj-02195-MAT Document 1 Filed 04/09/20 Page 3 of 3




and agreed to make a statement without an attorney present. The interview was recorded with an
audio and visual recording device as per HSI policy.

        SA Quinonez asked NAVARRO if he knew why he was detained, to which NAVARRO
replied I don't know, but I imagine it is because of something you are not supposed to cross.

        NAVARRO stated he was going to Walmart to buy groceries for his wife. NAVARRO
stated that his wife had asked him to buy tortillas from Walmart. During the interview,
NAVARRO received a call from his wife, the SAs heard when she stated that she had forgotten
to ask him to buy tortillas and she was calling him to tell him.

       NAVARRO also told the SAs that he had taken his vehicle to a carwash the day before
and taken it home after.

      SAs noted that NAVARRO contradicted himself when he gave different versions to the
CBPOs and SAs, about the date he had taken the vehicle to the carwash, where he was going,
and where he was coming from, the day of the arrest.

        During a search of the vehicle, SA Quinonez located several sheets of carbon paper in the
pocket located behind the driver seat. SA have knowledge that the same carbon paper sheets are
used by drug trafficking organizations to wrap bundles of narcotics, as they believe it makes it
harder to detect the bundles with x-ray machines.

       NAVARRO was in possession of $2,010 US currency and $2,060 Mexican pesos. SAs
asked NAVARRO, which he replied had gotten it from his Social Security check.

        NAVARRO received a call on his cellular phone from a Mexican number. SAs observed
that NAVARRO appeared to be nervous and stated did not recognize the number. When
NAVARRO answered the call, an unknown male asked NAVARRO if he was okay, to which
NAVARRO replied yes. The unknown person told NAVARRO that he was calling on behalf of
his son, because his son had been calling him (NAVARRO) and he did not answer. The SAs
observed that NAVARRO's cellphone did not have any missed calls from his son.

        SA Ortega asked NAVARRO if he was afraid of the people from Mexico, referring to the
people that had given him the narcotics, to which NAVARRO replied, I rather not answer that
question.
